Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment No. 1 of our report dated March 31, 2011 relating to the December 31, 2010 and 2009 consolidated financial statements of Snap Interactive, Inc. and Subsidiaries. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida April 6, 2011 1500 Gateway Boulevard, Suite 202 i Boynton Beach, FL 33426 Telephone: (561) 752-1721 i Fax: (561) 734-8562 www.cpawebb.com
